DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 13 are allowable.  Claims 6-12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I and Species II, as set forth in the Office action mailed on February 1, 2018, is hereby withdrawn and claims 6-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Brown et al. (US Patent 3,270,899) and Jangaard (US Patent 4,002,377), in combination, are considered the closest prior art references to independent claim 1.

Claim 1 claims the following:
A crane comprising: a crane pillar having a longitudinal center axis,

a crane base rotatably supporting the crane pillar to allow the crane pillar to rotate about the longitudinal center axis, the crane base including:

a lower radial bearing for rotatably supporting the rotatable crane pillar in the crane base, and

an upper radial bearing spaced above the lower radial bearing along the longitudinal center axis for rotatably supporting the crane pillar in the crane base,

a chamber to be filled with oil and configured to simultaneously lubricate the upper radial bearing and the lower radial bearing, and

a drive unit for driving the crane pillar, the drive unit being located between the upper radial bearing and the lower radial bearing such that oil within the chamber simultaneously lubricates a driven region of the crane pillar engaged with the drive unit while lubricating the upper radial bearing and the lower radial bearing,

wherein the chamber is at least partially arranged outside of the crane base and outside of the crane pillar so as to at least partially enclose the crane base and the crane pillar, and the chamber having an exterior opening to allow access to and filling of the chamber from outside of the crane base and outside of the crane pillar.

It is the position of the Patent Trial and Appeal Broad, in agreement with the Appellants’ arguments (see Appeal Brief, AP.B of 01/19/2021) and in disagreement of the Examiner’s arguments (see Examiner’s Answer, APEA of 04/27/2021), that the prior art references of Brown et al. and Jangaard (the prior art of record) do not anticipate nor would be obvious to the limitation(s) of “the chamber is at least partially arranged outside of the crane base and outside of the crane pillar” (see page 4 lines 6-19, above 

Dependent claims 2-4 and 6-13 depend on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654